Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 29-33, and 35-39 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by YASUGI et al (US 20190364279 A1).
             Regarding claim 1, YASUGI discloses a method of video coding [e.g. FIG. 4-5], the method comprising: receiving input data [e.g. video data] associated with a current block [e.g. FIG. 1 and 7-8; coding tree unit] in a current image [decoding a picture] from a video sequence [e.g. video data]; partitioning the current block into multiple final sub-blocks [e.g. FIG. 1 and 7-8; [0123]; sub-blocks] using one or more stages [e.g. FIG. 8] of a sub-tree partition [e.g. FIG. 8; BT/TT partitioning] comprising ternary partitioning [e.g. ternary tree split] and at least one other-type of partitioning [e.g. binary tree split], wherein all ternary tree partitions are excluded from the sub-tree partition if a current sub-tree depth [e.g. if ttdepth is reach maxTTDepth; ternary split is restricted (prohibited)] associated with a current sub-block [e.g. FIG. 7-8 and 34-38; the sub-block at ttdepth] resulting from a partition at the current sub-tree depth is greater than a first threshold [e.g. MaxTTDepth] and the first threshold is an integer greater than or equal to 1 [e.g. [0370 and 0381]; MaxTTDepth=1 or 2]; and encoding said multiple final sub-blocks to generate compressed bits [e.g. FIG. 4-5; coding stream] to include in a video bitstream [e.g. bitstream] in an encoder [e.g. FIG. 4; encoder] side or decoding said multiple final sub-blocks from the video bitstream in a decoder side [e.g. FIG. 5; decoder].
             Regarding claim 2, YASUGI further discloses said at least one other-type of partitioning comprises quadtree partition, binary-tree partition or both [e.g. FIG. 7-8].  
             Regarding claim 3, YASUGI further discloses the current block corresponds to one Coding Tree Unit [e.g. FIG 1 and 7-8; coding tree] and each of the multiple final sub-blocks corresponds to one Coding Unit [e.g. coding unit], Prediction Unit [e.g. FIG. 2; PU] or Transform Unit [e.g. TUs].  
             Regarding claim 5, YASUGI further discloses the first threshold is inferred at the decoder side [e.g. FIG. 3; decoder].  
             Regarding claim 6, YASUGI further discloses an indicator for indicating whether the ternary tree partition is selected for the current sub-block is omitted if the current sub-tree depth associated with the current sub-block is greater than the first threshold [e.g. FIG. 8; signaling of tree types performed by the image decoding].  
             Regarding claim 7, YASUGI further discloses the first threshold corresponds to a maximum allowed sub-tree partitioning depth [e.g. MaxTTDepth=2] minus a second threshold [e.g. 1], wherein the second threshold is an integer smaller than the maximum allowed sub-tree partitioning depth and greater than or equal to 0 [e.g. 0<1<2].  
	Regarding claim 29, this is a method of video coding that includes same limitation as in claim 1 and 5 together above, the rejection of which are incorporated herein.
	Regarding claim 30-33, this is a method of video coding that includes same limitation as in claim 1 and 5 with claim 2, 3, 6-7 respectively together above, the rejection of which are incorporated herein.
	Regarding claim 35, this is a method of video coding that includes same limitation as in claim 1 and 6 together above, the rejection of which are incorporated herein.
	Regarding claim 36-39, this is a method of video coding that includes same limitation as in claim 1 and 6 with claim 2, 3, 5, 7 respectively together above, the rejection of which are incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUGI et al (US 20190364279 A1) in view of LEE et al (US 20200162729 A1).
             Regarding claim 8, 34, and 40, although YASUGI discloses a value of the second threshold for block partitioning, YASUGI fails to disclose the detail of the block partition. 
             However, Lee teaches the well-known concept of a partitioning mode is dependent on whether the current image is in an Intra slice or an Inter slice [e.g. intra partitioning information].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by YASUGI to exploit the well-concept of block partitioning technique taught by LEE as above, in order to provide improved image quality and compression efficiency [See LEE; [0015]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al (US 20190166367 A1).
Kim et al (US 20200213590 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483